Title: To Alexander Hamilton from James Wilkinson, 15 December 1799
From: Wilkinson, James
To: Hamilton, Alexander


On Board the Patapsco Sloopof War, Hampton road [Virginia]December 15th 1799
Sir,
Soon after writing you from Baltimore on the 21st Ulto. I discovered that Capt Geddes, who commands the vessel in which I sail, had been deceived in his calculation of time necessary to prepare for Sea, and he did not leave Baltimore until the 29th, nor reach this place until the 9th Inst., where the Store Brig had been waiting for us more than two weeks. Capt. Geddes found it necessary to procure a few seamen in Norfolk, which circumstance and some necessary equipments to his ship, combined with tempestuous weather & adverse winds, have detained us to this day, but we are now perfectly ready & shall put to sea this evening or tomorrow morning.
I have had the honor to receive your several letters of the 14th. 15th. & 21st Ulto. and shall pay strict regard to the orders they convey. I regret the Secretary of War had not offered his objections to the works proposed for the Barrier on the Mississippi, anterior to my departure, because it would have afforded me an opportunity to correct the errors of his opinions, touching the impracticability of guarding the Mississippi, against the ascent and descent of small or large craft, by Batteries judiciously planted & constructed, &c. have vindicated the plan I pursued, which I feel I am able to do on principle, usage, precedent and practice; independent of the strong motives, which presented to my own mind, the Governor of the Territory, & the Commissioners of Limits on the spot, with the voice of the whole country urged me to the measure adopted. It is more than a year since the Minister of War was apprized of my intention, & he has been since regularly advised of any proceedings, yet never before did he offer a disapprobatory hint even. I trust it will be in my power to curtail the expence, & you may rest assured of my attention to that point. It seems to me from the tenor of the Secretary’s letters that the prosecution of the work on the Crown of the Hill is to depend on your opinion, I must therefore request from you specific instructions on the subject
   
   My Opinion is decidedly in favor of the Measure, because it is necessary to the protection of the Water Battery, Magazine, Barracks & Store Houses.


   
   J: W:

 as early as possible—by sea, if you please, under cover to our Consul at New Orleans, & by mail via Pitts Burgh & the Ohio.
I shall write to you from New Orleans and from my Head Quarters the moment I arrive there; and shall lose no time in repairing by the most expeditious route to Pitts Burgh, of which you shall be duly advised.
With the most perfect respect   I am Sir,   your obedient Servant

Ja Wilkinson

Major General Hamilton.

